Citation Nr: 1543362	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  11-18 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to chronic obstructive pulmonary disease (COPD) or due to exposure to toxic cleaning chemicals such as R-11, TCE, and FS Smoke.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1975 to October 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A videoconference hearing was held before the undersigned Veterans Law Judge in January 2014.  A transcript of that hearing is of record.  

When this matter was before the Board in April 2014, it was remanded for additional development.  In February 2015, the Board remanded the issue of service connection for obstructive sleep apnea for further development.  The case has now been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and Veterans Benefits Appeals Management System (VBMS) paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of the electronic record.  


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's current obstructive sleep apnea did not manifest during active service or for many years thereafter, is not caused or aggravated by COPD, and is not related to active service, to include exposure to toxic cleaning chemicals.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO sent the Veteran notice letters in October 2009 and December 2009 that informed him of what the evidence must show to substantiate a claim for service connection.  The letters also advised him of the division of responsibilities in obtaining the evidence and explained how disability ratings and effective dates are determined.  The letters were sent prior to the rating decision which is on appeal.  Thus, the Board concludes that the duty to notify has been satisfied. 

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment and personnel records have been obtained.  Also, all identified, available, and relevant post-service medical records, including private  and VA treatment records, have been associated with the claims file and were reviewed by the RO and Board in connection with the claim.  In addition, the Veteran has submitted medical literature, including articles and data fact sheets, related to the health effects from exposure to certain chemical agents, and multiple buddy and lay statements.  The evidence contained in the three-ring binder that the Veteran discussed at the hearing is contained in the claims file.

The Veteran was afforded VA examinations in August 2014 and July 2015.  The Board finds that, taken together, the examinations and medical opinions were thorough and supported by rationales that were based on examination of the Veteran, a review of the claims folder, pertinent medical treatise, and supported by the clinical evidence of record.  The VA examinations also considered the Veteran's lay assertions regarding his obstructive sleep apnea.  Thus, the VA examinations and opinions are adequate. 

During the January 2014 videoconference hearing, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Finally, the AOJ substantially complied with the Board's February 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, pursuant to the remand, a VA examination and a medical opinion were obtained with respect to the Veteran's claim for obstructive sleep apnea, to include as due to toxic cleaning chemicals and COPD.  Thus, the AOJ has substantially complied with the Board's instructions.

The Board finds that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For the foregoing reasons, the Board concludes that VA has fulfilled the duty to notify and duty to assist the Veteran in this case.  Thus, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a)(b).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection can also be established on a secondary basis which requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran asserts that his obstructive sleep apnea is related to COPD or to in-service exposure to toxic chemicals.  As a preliminary note, in February 2015, the Board denied service connection for COPD because the disorder was determined to be unrelated to military service.  Accordingly, service connection on a secondary basis must be denied.  38 C.F.R. § 3.310(b); Allen, 7 Vet. App. at 448.

Likewise, based on the evidence of record, the Board finds that the probative evidence of record does not demonstrates that obstructive sleep apnea is related to service. 

Here, the first element of service connection is met because private medical records, VA treatment records, and a VA examination show a current diagnosis of obstructive sleep apnea which satisfies the first element of direct service connection. 

Regarding the second element of service connection, an in-service incurrence or event, the Veteran has asserted that his obstructive sleep apnea is related to exposure to chemicals, namely cleaning solvents, such as TCE.  His service records reflect that his military occupational specialty (MOS) was aviation ordnance munitions maintenance.  The Veteran reported that his duties involved the removal of cosmoline from ordnance that was placed in 55 gallon drums filled with TCE, a cleaning agent.  During the January 2014 hearing, the Veteran testified that he did not clean the ammunition daily.  Rather, the cleaning of ordnance was determined by when a squadron requested ammunition.  See Board Hearing Transcript at 8-9.  The Veteran indicated that they were not provided protective clothing, masks or gloves and thus, he came into direct contact with the cleaning solvent while scrubbing and rinsing the ordnance.  The Veteran explained how his face, without the benefit of a mask, was in close proximity to the drum as he cleaned the ammunition.  

The Veteran is competent to report the circumstances of his military service, including the in-service event of exposure to toxic cleaning chemicals.  See 38 C.F.R. § 3.159(a)(2).  Here, there is no reason to doubt the credibility of the Veteran's lay assertions regarding his exposure to certain chemicals.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Accordingly, the Board finds that although the evidence does not support in-service onset of obstructive sleep apnea, the competent and credible lay evidence of record indicates that there was in-service exposure to toxins and chemicals.  

The Veteran's service treatment records (STRS) are negative for any complaints, treatment, or diagnosis of obstructive sleep apnea or any pulmonary disability.  The STRs indicate that the Veteran was heavier at separation than he was at induction.  Specifically, an April 1975 enlistment examination revealed a weight of 178 pounds; a September 1977 separation examination revealed the Veteran's weight was 197 pounds.  Accordingly, the second element of service connection is met. 

The only remaining issue is whether there is a nexus between the Veteran's obstructive sleep apnea and his in-service exposure to toxic cleaning chemicals.  The evidence in this case does not show that the Veteran's obstructive sleep apnea is caused by in-service chemical exposure.  Rather, as discussed below, his sleep apnea has been specifically related to obesity.

Post-service, the evidence of record indicates that obstructive sleep apnea was not diagnosed until many years following discharge.  A 2009 evaluation from Dr. S.M. indicated a history of obstructive sleep apnea and 12 to 15 years of using a continuous positive airway pressure (CPAP).  The Veteran was noted to be stocky and obese.  His body mass index (BMI) was noted to be 46.2.  

An October 2009 VA treatment record indicated a past medical history of obesity and sleep apnea.  The Veteran's weight was noted as 340 pounds and the examiner observed he was overweight.  Subsequent VA treatment records indicate a diagnosis of obesity.  A July 2011 note showed the Veteran's weight was 322 pounds and a December 2011 note showed 315 pounds with a BMI of 42.8.  In October 2014, the Veteran weighed 298.5 pounds and had a BMI of 40.6.  He was encouraged to continue exercise and diet for weight loss. 

An August 2014 VA examination was conducted to determine the etiology of COPD.  The examiner cited to a Pulmonary Overlap Syndromes article that states the interactions of COPD and obstructive sleep apnea are not understood.  Thus, it is unknown at a pathophysiological level whether each disorder might predispose to the other disease. 

A July 2015 VA examination was conducted.  At the examination, the Veteran reported that in 1979, he weighed 225 pounds, when his wife first noticed the snoring and apneic episodes.  He also reported that his diagnosis of sleep apnea was in approximately 1994 or 1995 which is when he reported he underwent his first sleep study and was started on a CPAP.  At the examination, the Veteran weighed 300 pounds with a BMI of 40.7.  The examiner opined that it was less likely than not that the sleep apnea was related to service, based upon a review of the chemical fact sheets, lay statements, and medical evidence of record.  The examiner noted that although the medical literature does support a causal relationship between the agents of concern and numerous serious health effects, it does not support a causal or aggravation relationship between the reported exposures and non-cancer chronic respiratory conditions, including obstructive sleep apnea.  The examiner also noted that the literature supports the plausibility of an association between these chemical exposures and chronic pulmonary effects, associate is not sufficient to determine causation.  The examiner went on to note that there was no evidence of sleep apnea during service or at separation, to include no evidence of acute effects from inhalation exposure to chemicals during service.  The examiner also noted that the medical records were silent for sleep apnea symptoms for at least 17 years after service separation, nothing that although the Veteran and his wife stated the Veteran began snoring and then witnessed apnea in 1979, this was 2 years after discharge and at a time when he was not exposed to military chemicals.  The examiner noted another rationale for the opinion was that the most likely etiology for the Veteran's sleep apnea is his underlying obesity.  The examiner noted the Veteran's weight was 225 pounds at the time he first noticed symptoms of snoring and apneic episodes.  His height is 72 inches and he had a BMI of 30.5 (moderately obese) when his first symptoms manifested in 1979.  The examiner further explains that the Veteran has had a progressive increase in body weight from 1979 reaching a high body weight of 375 pounds in 2013 with a BMI of 50.9 which is very severely obese.  

The Board finds that the most probative evidence of record indicates that sleep apnea is not related to service, to include any chemical exposures during service.  The Board accords the VA medical opinion significant probative value; it considered the Veteran's lay statements, literature submitted by the Veteran, and provided a supporting rationale for the opinion.  The examiner also provided a discussion and analysis of the medical literature and the Veteran's particular circumstances.  

In addition, although the Veteran is competent to describe his symptoms and in-service events, he is not competent to relate his current obstructive sleep apnea to service, including exposures therein.  To this extent, the determination whether the Veteran's obstructive sleep apnea is related to chemical exposure is a complex medical determination that the Veteran is not competent to make, as it is distinguishable from such readily lay observable conditions such as flat feet, varicose veins, and a broken leg.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Likewise, the medical articles and treatises submitted by the Veteran are general in nature are not specific to the facts of this case.  Medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999).  Accordingly, they do not serve to establish a positive nexus and they do not outweigh the case-specific findings of the VA medical opinion. 

In summary, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for obstructive sleep apnea, to include as secondary to chronic obstructive pulmonary disease (COPD) and as due to exposure to toxic cleaning chemicals such as R-11, TCE, and FS Smoke, is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


